Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 2/22/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended claim 22, which is the only claim rejected in the previous Office action, by deleting the compounds which were cited by the Examiner as reading on claim 22.  However, Kang et al. (US 2016/0163995) is not limited to the compound specifically recited by the Examiner.  Further inspection of Kang et al., which relies on the same paragraph teachings, shows that additional compounds 51 and 54 are rendered obvious by the teachings of Kang et al., as described below.  This Office action is final since the compounds rendered obvious by Kang et al. are included in the same paragraph teachings relied upon by the Examiner.  Thus, the grounds of the rejection have not changed.  It is believed that no other compounds recited in claim 22 are taught or suggested by Kang et al.  Thus, should Applicants remove compounds 51 and 54 from claim 22, the prior art rejection to Kang et al. would be withdrawn and claim 22 would be in condition for allowance.  Since no other rejections are present, all of the pending claims would be in condition for allowance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995).
Compounds 51 and 54 of claim 22 are rendered obvious by the teachings of Kang et al.  Specifically, Kang et al. teaches host materials which have moieties satisfying chemical formulae 1 through 3.  In paragraph 0105 Kang et al. teaches that X1 is equal to groups A-1 through A-44.  IN paragraph 0108, Kang et al. teaches that variable X2 is equal to groups B-1 through B-19.  Additionally, Kang et al. teaches that the host materials satisfy one of formulae (5a-1 through 5a-8) (paragraph 0109).  Given the teachings of Kang et al., it would have been obvious to one having ordinary skill in the art to have prepared compounds which satisfy general formula 5a-1 through 5a-8 of Kang et al. wherein variable X1 is any one of the explicitly taught A-1 through A-44 groups and variable X2 is any one of the explicitly taught B-1 through B-19 groups.  As applied to general formula 5c-3, the selection of group A-3 as variable X1 and the selection of group B-6 as variable X2 would afford a compound satisfying compound 51 of claim 22.  Similarly, the selection of groups A-3 as variable X1 and the selection of group B-9 as variable X2 would afford a compound satisfying compound 54 of claim 22.

Allowable Subject Matter
Claims 2-21 are allowed for reasons already of record.  And as recited above, should Applicants remove compounds 51 and 54 from claim 22, the rejection to Kang et al. would be withdrawn and claim 22 would also be in condition for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766